Order Denying Motion to Change Venue:
Defendants’ motion to change venue presupposes that such relief is available under the Trial Court Rules of Criminal Procedure. It is not.1
However, even had we adopted a rule similar to F.R.Cr.P. 21, instead of specifically omitting it, the federal rule requires a showing that there exists “so great a prejudice against the defendant that the defendant cannot obtain a fair and impartial trial.” Defendants have made no such showing. There exists no more likelihood of prejudice in this case than *2in the number of other highly publicized cases, which this court has heard. We have every confidence that the jury will, as it has in the past, be equal to their solemn duty to render a fair and impartial verdict based solely on the evidence to be presented at the trial and the law as it pertains to this particular cáse as instructed by the court. ■
Moreover, the newspaper articles which the defendants complain about have, for the most part, printed exculpatory accounts as to the cause of complainant’s death. At the same time, the government has to this day stipulated on the record that defendants did not cause the death of the complainant. Defendants’ claims/-therefore, of undue prejudice associated with newspaper accounts of alleged assault coupled with the fact pf death, hardly qualify as prejudice so great as to deny the defendants a fair and impartial trial.
Tfre motion for venue change is denied;
It is so ordered.

 The suggestion to remove this case to Hawaii is specious at best. Even less tenable, is the idea of possibly holding court in Western Samoa.